DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 17 and 19-21 recites "a storage medium" which is defined in the original specification page 21 as "storage medium may include but not limited to: various media capable of storing a computer program such as a U disk, an ROM, an RAM, a mobile hard disk, a magnetic disk or an optical disc." Therefore, leaving the description open-ended, where given the broadest reasonable interpretation, the storage medium may include a signal. Therefore, embodying functional descriptive material is neither a process ("actions"), machine, manufacture nor composition of matter (i.e., tangible "thing") and therefore does not fall within one of the four categories of § 101. Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claims as a whole is non- statutory, under the present USPTO Interim Guidelines, 1300 Official Gazette Patent and Trademark Office 142 (Nov. 22, 2005).
However, amending the claim to include the term "non-transitory" overcomes the rejection. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-14, and 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon (US Publication No. 20190158993).

As to claims 1, 9, 18,  and 22, Kwon teaches an information transmission method, comprising: determining a transmission manner of a Vehicle to everything (V2X) service duplication to be transmitted (fig. 1, , pp0035, fig. 11, S1110, UE set and/or apply mode i.e. mode 3 or mode 4 for performing V2X SL duplicated packet transmission, and pp0168, fig. 13); selecting a PC5 air interface carrier for transmitting the V2X service duplication according to a rule corresponding to the transmission manner (fig. 1, fig. 11, pp0166, selects or activate carrier for duplicated packet transmission, and fig. 13); and transmitting the V2X service duplication on the selected PC5 air interface carrier (fig. 1, fig. 11, S1145, pp0180, performs SL duplicated packet transmission, and fig. 13).  
As to claims 2 and 10, Kwon teaches wherein the transmission manner comprises at least one of the followings: a first transmission manner and a second transmission manner (fig. 11, fig. 13, pp0007, mode 3 and mode 4); the first transmission manner is a manner in which User Equipment (UE) independently selects a transmission resource, and the second transmission manner is a manner in which an eNB schedules a resource for the UE (fig. 11, fig. 13, pp0007, mode 3 and mode 4).  
As to claims 3 and 11, Kwon teaches wherein when the transmission manner is the first transmission manner, selecting a PC5 air interface carrier for transmitting the V2X service duplication according to a rule corresponding to the transmission manner comprises: selecting the PC5 air interface carrier for transmitting the V2X service duplication according to at least one of the following parameters: a congestion degree of the PC5 air interface carrier, a Prose Per Packet Priority (PPPP) corresponding to a V2X service, number of carriers corresponding to the V2X service, a Prose Per Packet Reliability (PPPR) of the V2X service, a priority of a PC5 carrier, and a UE capability (fig. 1, fig. 11, pp0166, selects or activate carrier for duplicated packet transmission, pp0161, activation condition may include PPPP, and fig. 13).  
As to claims 4 and 12, Kwon teaches wherein when the transmission manner is the second transmission manner (fig. 1, fig. 11, S1110, UE set and/or apply mode i.e. mode 3 or mode 4 for performing V2X SL duplicated packet transmission, and pp0168, fig. 13), the selecting a PC5 air interface carrier for transmitting the V2X service duplication according to a rule corresponding to the transmission manner (fig. 1, fig. 11, S1110, UE set and/or apply mode i.e. mode 3 or mode 4 for performing V2X SL duplicated packet transmission, and pp0168, fig. 13) comprises: transmitting first indication information to the eNB, the first indication information being used for instructing the eNB to schedule the PC5 air interface carrier for transmitting the V2X service duplication for the UE (fig. 1, fig. 11, S1130, S1140, and pp0167, transmits V2X BSR to the eNB, in order to receive resource allocation for the first serving cell, and receives the resource allocation information from the eNB); receiving scheduling indication information transmitted by the eNB (fig. 1, fig. 11, S1130, S1140, and pp0167, transmits V2X BSR to the eNB, in order to receive resource allocation for the first serving cell, and receives the resource allocation information from the eNB); and selecting, according to the scheduling indication information, the PC5 air interface carrier for transmitting the V2X service duplication (fig. 1, fig. 11, S1145, pp0180, performs SL duplicated packet transmission).  
As to claims 5 and 13, Kwon teaches wherein the determining a transmission 2KPC0693USmanner of a V2X service duplication to be transmitted comprises: determining the transmission manner of the V2X service duplication to be transmitted according to a position where a transmitting UE is located (fig. 6, pp0071, pp0085, UE is outside the network coverage, the UE may select resources in the transmission resource pool using parameter information stored in an embedded memory (i.e. mode 4) and pp0110); the position where the transmitting UE is located comprises: the transmitting UE is located in a coverage of the eNB, and the transmitting UE is located out of the coverage of the eNB (fig. 6, fig. 11, pp0071, pp0085, UE is outside the network coverage, the UE may select resources in the transmission resource pool using parameter information stored in an embedded memory (i.e. mode 4) and pp0110); when the transmitting UE is located out of the coverage of the eNB, the transmission manner is a manner in which the UE independently selects a transmission resource (fig. 6, fig. 11, pp0071, pp0085, UE is outside the network coverage, the UE may select resources in the transmission resource pool using parameter information stored in an embedded memory (i.e. mode 4) and pp0110); and ,when the transmitting UE is located in the coverage of the eNB, a manner in which the eNB schedules or the UE independently selects the transmission resource is determined according to a local policy (fig. 6, fig. 11, pp0067, eNB schedules resources required when in-coverage (i.e. mode 3) and pp0110).  
As to claims 6 and 14, Kwon teaches wherein after transmitting the V2X service duplication on the selected PC5 air interface carrier, the method further comprises: transmitting second indication information to the eNB, the second indication information being used for instructing the eNB to deactivate the PC5 air interface carrier for transmitting the V2X service duplication (fig. 11, and pp0175, when the UE deactivates duplicated packet transmission, the UE may transmit, to the eNB, an SL BSR using an LCD indicating a normal SL(V2X) BSR/normal Truncated SL(V2X) BSR, thereby indicating that the duplicated packet transmission is deactivated).  
As to claim 7, Kwon teaches an information reception method, comprising: monitoring one or more PC5 air interface carriers according to indication information from a transmitting User Equipment (UE) and/or pre-configuration information (fig. 5, fig. 11, pp0063, discovery process); and receiving a Vehicle to everything (V2X) service duplication transmitted by the transmitting UE on the PC5 interface carrier according to a corresponding identifier of the V2X service duplication (fig. 1, fig. 11, S1145, pp0180, performs SL duplicated packet transmission, and pp0172), wherein the V2X service duplication is a V2X service duplication determined by the transmitting UE by determining a transmission manner of a V2X service duplication to be transmitted (fig. 1, fig. 11, S1110, UE set and/or apply mode i.e. mode 3 or mode 4 for performing V2X SL duplicated packet transmission, and pp0168, fig. 13), selecting, according to a rule corresponding to the transmission manner, the PC5 air interface carrier for transmitting the V2X service duplication and transmitting on the selected PC5 air interface carrier (fig. 1, fig. 11, pp0166, selects or activate carrier for duplicated packet transmission, and fig. 13).  
As to claims 17 and 19-21, Kwon teaches a storage medium, storing a computer program, wherein the computer program is configured to execute, when running, the method (fig. 1, fig. 16, and pp0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US Publication No. 20190158993) in view of Chen et al. (US Publication No. 20180049097).


As to claim 8, Kwon teaches the limitations of the independent claims as discussed above. Kwon further teaches the concept of V2X services wherein the method further comprises (fig. 1, fig. 5, V2X service such as duplicated packet transmission). However, fails to explicitly teach the concept of merging a service original and a service duplication transmitted by the transmitting UE to obtain an integral service.
In an analogous field of endeavor, Chen teaches merging a service original and a service duplication transmitted by the transmitting UE to obtain an integral service (fig. 10, pp0008, pp0097, determining, based on the current packet transmission, one or more previous transmissions of the packet occurred and at least one parameter associated with the one or more previous transmissions; and combining the current packet transmission with the previous transmissions, and pp0088). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Kwon with the teachings of Chen to achieve the goal of efficiently and reliably providing improved communications in a communication system (Chen, pp0006).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645